Citation Nr: 1107402	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-31 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.

6.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure.

7.  Entitlement to service connection for depression, to include 
as secondary to service-connected disability.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2007 and June 
2010 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

In November 2010, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of the 
hearing is associated with the claims file.

The claims for service connection are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a final rating decision issued in February 2006, the RO 
denied a claim seeking service connection for bilateral hearing 
loss and tinnitus. 

2.   Evidence added to the record since the prior final denial in 
February 2006 is neither cumulative nor redundant of the evidence 
of record at that time and raises a reasonable possibility of 
substantiating the claims


CONCLUSIONS OF LAW

1.  The February 2006 decision is final; new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for bilateral hearing loss.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The February 2006 decision is final; new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the claim for service 
connection for an bilateral hearing loss and tinnitus is a full 
grant of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and the implementing regulations as to those 
claims.  

The Veteran contends that he developed bilateral hearing loss and 
tinnitus as a result of noise exposure in service.  Therefore, he 
contends that service connection is warranted for these 
disorders. 

The original claim of entitlement to service connection for 
bilateral hearing loss and tinnitus was denied in February 2006.  
The Veteran did not appeal this decision; thus, the decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005) [(2010)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition.

The Veteran filed a May 2007 claim of entitlement to a total 
disability rating due to individual unemployability (TDIU 
rating), which the RO interpreted as a claim to reopen the 
previously denied claims.  Thus, the definition of new and 
material evidence applicable to the claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.
  
38 C.F.R. § 3.156(a)

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the final denial in February 2006, evidence 
included service treatment records and VA treatment records.  
Since that time, the Veteran has submitted additional VA 
treatment records and personal statements, including testimony at 
a November 2010 hearing.  

The claims were originally denied on the basis of the lack of 
evidence of acoustic trauma in service.  The Board observes that 
the Veteran is competent to describe the nature and extent of his 
in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  At the time of the 
February 2006 decision, the Veteran had merely claimed that he 
had hearing loss and tinnitus as a result of service at 
Lakenheath AFB in England.  Service treatment records were silent 
as to noise exposure, and the Veteran provided no details as to 
the noise exposure he experienced in service. 

As indicated, since then several pieces of new evidence have been 
received, including November 2010 hearing testimony.  At his 
hearing, the Veteran detailed his working conditions in service 
and the resultant noise exposure he believes caused his hearing 
loss and tinnitus.  As indicated, the Veteran is competent to 
describe his noise exposure, and he is also presumed credible for 
the purpose of reopening a claim.  Therefore, evidence received 
since the February 2006 rating decision is neither cumulative nor 
redundant of the evidence of record at that time and raises a 
reasonable possibility of substantiating the claims by addressing 
an element missing from the record previously.  Accordingly, the 
Board finds that the Veteran's November 2010 hearing testimony 
constitutes new and material evidence, and the petition to reopen 
the previously denied claims of entitlement to service connection 
for bilateral hearing loss and tinnitus is granted.




ORDER

New and material evidence having been received, the claim to 
reopen a previously denied claim seeking service connection for 
bilateral hearing loss is granted.

New and material evidence having been received, the claim to 
reopen a previously denied claim seeking service connection for 
tinnitus is granted.


REMAND

In light of the reopening of the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus, the Board 
finds that a remand is necessary so that a VA audiological 
examination may be performed.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  38 C.F.R. § 
3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Veteran is competent to describe his in-service noise 
exposure, and a January 2008 VA treatment record reveals speech 
recognition of 92 percent in the right ear, which constitutes a 
hearing loss disability under VA regulations.  Therefore, a VA 
examination to assess the existence and etiology of the claimed 
bilateral hearing loss and tinnitus should be scheduled.

As for the Veteran's claims of entitlement to service connection 
for prostate cancer and hypertension, a remand is necessary for 
further investigation into the Veteran's claims of exposure to 
herbicides.  A review of the record shows that the National 
Personnel Records Center (NPRC) was requested to verify herbicide 
exposure for the Veteran, which yielded negative results.  A 
request for verification was also sent to the Compensation and 
Pension (C&P) policy staff, who responded that no evidence in 
support of the Veteran's claim could be provided.  However, the 
response also summarized development procedures involving the 
U.S. Army and Joint Services Records Research Center (JSRRC) that 
were to be followed in cases such as this and stated that the RO 
should follow those procedures.  The record does not reflect that 
JSRRC was ever contacted for information regarding the Veteran's 
exposure to herbicides.  Consequently, the Board remands these 
claims so that the appropriate additional development may be 
completed with respect to the Veteran's prostate cancer and 
hypertension claims.  

As for the Veteran's depression claim, he has asserted that 
depression is secondary to service-connected disabilities.  Thus, 
the claim is inextricably intertwined with those claims being 
remanded and as a result, must also be remanded.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Moreover, at his November 2010 hearing, the Veteran testified to 
having behavior changes since service, which raises the question 
of direct service connection for an acquired psychiatric 
disorder.  All theories of entitlement raised by the record must 
be addressed.  See Robinson v. Peake, 21 Vet. App. 545, 559 
(2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  Accordingly, a VA examination to assess the existence and 
etiology of the Veteran's acquired psychiatric disorder, 
including depression, should be scheduled.  

Finally, the most recent VA treatment record in the claims file 
is dated in December 2009.  As the Veteran only receives 
treatment within the VA system in Oklahoma, all records from 
within the Oklahoma City VA medical center (VAMC) dated from 
December 2009 onward should be added to the claims file.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file).

Accordingly, the case is REMANDED for the following action:

1.	Formulate a request to JSRRC for 
verification of the Veteran's claimed 
exposure to herbicides as described in 
the December 2009 Agent Orange Research 
Center response.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

2.	Request all VA treatment records from 
the Veteran from the Oklahoma City VAMC 
dated from December 2009 onward.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file.  

3.	Schedule the Veteran for a VA 
audiological examination in order to 
ascertain the existence and etiology of 
his claimed bilateral hearing loss and 
tinnitus.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
Veteran, the examiner should respond to 
the following: 

a.	Is it at least as likely as not 
(50 percent probability or greater) 
that any hearing loss exhibited by 
the Veteran currently, i.e., at the 
time he filed his claim in May 2007 
to the present, is related to his 
described in-service noise exposure?

b.	Is it at least as likely as not 
(50 percent probability or greater) 
that any tinnitus exhibited by the 
Veteran currently, i.e., at the time 
he filed his claim in May 2007 to the 
present, is related to his described 
in-service noise exposure?
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also identify the  sources consulted in 
forming the opinion.  

4.	Schedule the Veteran for a VA psychiatric 
examination in order to ascertain the 
existence and etiology of his claimed 
acquired psychiatric disorder.  The claims 
file should be made available for review, 
and the examination report should reflect 
that such review occurred.  Upon a review 
of the record and examination of the 
Veteran, the examiner should identify all 
currently present psychiatric disorders 
and respond to the following:

a. Is it at least as likely as 
not (50 percent probability or 
greater) that any acquired 
psychiatric disorder exhibited by the 
Veteran currently, i.e., at the time 
he filed his claim in May 2007 to the 
present, is directly related to his 
military service, to include being 
continuously symptomatic since that 
time?

b. Is it at least as likely as 
not (50 percent probability or 
greater) that any acquired 
psychiatric disorder exhibited by the 
Veteran currently, i.e., at the time 
he filed his claim in May 2007 to the 
present, was caused or aggravated, 
i.e., increased in severity, by a 
service-connected disability?

In forming this opinion, the examiner 
should consider all relevant 
treatment records and statements by 
the Veteran.

A rationale for any opinion advanced 
should be provided.  The examiner should 
also identify the  sources consulted in 
forming the opinion.  

5.	The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.

6.	After completing the above actions and any 
other development indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be 
readjudicated, to include all evidence 
received since the August 2009 
supplemental statement of the case and 
December 2009 statement of the case.  If 
any claim remains denied, the Veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


